PER CURIAM.
Petitioner has filed a petition for writ of prohibition seeking to disqualify the presiding judge. We deny the petition on the merits.
Petitioner is the defendant in a criminal case. His attorney is currently a candidate for circuit court judge. Petitioner alleged his belief that the presiding judge’s husband has made a campaign contribution to petitioner’s counsel’s opponent in the judicial race. Petitioner speculates that the donor is in fact the judge’s husband. Petitioner alleges that based on that campaign contribution he fears that that the presiding judge will not treat him fairly or impartially.
We hold that petitioner’s “belief’ of a donation, or even an actual donation, by the spouse of a sitting judge is too remote to warrant disqualification in this case. Compare Neiman-Marcus Group, Inc. v. Robinson, 829 So.2d 967, 968 (Fla. 4th DCA 2002) (citing Cherradi v. Andrews, 669 So.2d 326 (Fla. 4th DCA 1996)).
We deny the petition for writ of prohibition.
STONE, POLEN and KLEIN, JJ., concur.